Exhibit 10.2

Notice of Grant of Stock Options

 

Papa John’s International, Inc.

and Option Agreement

 

ID:

 

 

2002 Papa John’s Blvd

 

 

PO Box 99900

 

 

Louisville, KY 40269

 

Name

 

Option Number:

 

########

Address

 

Plan:

 

1999

City State Zip

 

ID:

 

SSN

Effective 0/00/       , you have been granted a(n) Non-Qualified Stock Option to
buy #### shares of Papa John’s International, Inc. (the Company) stock at
$##.#### per share.

The total option price of the shares granted is $####.##

Shares in each period will become fully vested on the date shown. Shares
received upon exercise, net of payment of option price and applicable taxes,
must be held at least three months following exercise.

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

###

 

On Vest Date

 

0/00/     

 

0/00/     

 

--------------------------------------------------------------------------------

By your signature and the Company’s signature below, you and the Company agree
that these options

are granted under and governed by the terms and conditions of the Company’s
Stock Option Plan as

amended and the Option Agreement, all of which are attached and made a part of
this document.

--------------------------------------------------------------------------------

 

 

Papa John’s International, Inc.

 

Date

 

 

 

 

 

 

Name

 

Date

 

 

Date:

 

 

Time:

 

 


--------------------------------------------------------------------------------


PAPA JOHN’S INTERNATIONAL, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

1999 TEAM MEMBER STOCK OWNERSHIP PLAN

THIS NONQUALIFIED STOCK OPTION AGREEMENT (“Option Agree­ment”) is made and
entered into by and between (i) PAPA JOHN’S INTERNATIONAL, INC., a Delaware
corporation (“Compa­ny”), and (ii) the individual (“Optionee”) named in the
“Notice of Grant of Stock Options” attached hereto and incorporated by reference
herein as if fully set out herein (the “Notice”).  This Option Agreement is
dated as of the date first set forth in the Notice.

Recitals:

A.            The Company has adopted the Papa John’s International, Inc. 1999
Team Member Stock Ownership Plan (“Plan”) to promote the interests of the
Company, its subsid­iaries and its stockholders by encouraging eligible
participants ­to invest in the Company’s common stock, par value $.01 per share
(“Common Stock”).

B.            The Company believes that such investments should increase the
personal interest and special efforts of such persons in providing for the
continued success and progress of the Company­.

Agreement:

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.             Grant of Option.  The Company hereby grants to Option­ee, as a
matter of sepa­rate inducement and agreement, and not in lieu of any salary or
other compensa­tion for Optionee’s services as an employee, consultant or
advisor, the right and option to purchase (“Option”) all or any part of an
aggregate of the number of shares of Common Stock set out in the Notice (“Option
Shares”) on the terms and condi­tions herein set forth, subject to adjustment as
provided in Section 7, at a purchase price per share as set out in the Notice
(“Option Price”).  The Option Price is consid­ered by the Company and Optionee
to be the fair market value of the Common Stock on the date hereof, which is the
date as of which the Option was granted to Option­ee (“Option Date”).

2.             Term and Time of Exercise of Option.  The Option shall continue
for a term ending on the date set forth in the Notice (“Termi­nation Date”),
except as and to the extent such term may be reduced as provided in Sections 6
and 8.

3.             Time of Exercise of Option.  Subject to the other terms and
conditions hereof, Optionee may exercise the Option as set forth in the Notice,
so long as the Option is exercised prior to the Termination Date.

4.             Conditions to Exercise Option.

(a)           Subject to the provisions of Section 3, the Option may be
exer­cised by written notice to the Company­ stating the number of Option Shares
with respect to which it is being exer­cised and accompanied by payment of the
Option Price by cash or check payable to the order of the Company or, at the
election of Optionee, all or any portion of the Option Price may be paid by
delivery to the Company of shares of Common Stock owned by Optionee having a
Fair Market Value (as that term is defined in Section 2.1(m) of the Plan) equal
to the portion of the Option Price being paid by the delivery of the Common
Stock.


--------------------------------------------------------------------------------


(b)           As soon as practicable after receipt of such notice and payment,
the Company shall, without transfer or issuance tax or other incidental expense
to Optionee, deliver to Optionee at the office of the Company, or at such other
place as may be mutually acceptable, or, at the election of the Compa­ny­, by
first class mail addressed to Optionee at Optionee’s address shown in the
records of the Company, a certificate or certifi­cates for such shares out of
the theretofore unissued shares or reacquired shares of its Common Stock, as the
Company­ may elect; provided, however, that such delivery may be postponed by
the Company until it receives satisfactory proof that the issuance or transfer
of such shares will not violate any of the provisions of the Securities Act of
1933 or the Securities Exchange Act of 1934 or any rules or regulations of the
Securi­ties and Exchange Commission promulgated thereunder, or the requirements
of appli­cable state law relating to authorization, issuance or sale of
securities or until there has been compliance with the provi­sions of such acts
or rules or the requirements of the regula­tions.  If Optionee fails to accept
delivery of all or any part of the number of shares of Common Stock specified in
such notice upon tender of delivery thereof, Optionee’s right to exercise the
Option with respect to such undelivered shares may be terminated by the Company.

5.             Transferability of Option.  Except as hereinafter set forth in
this Section 5, during Optionee’s lifetime, the Option shall be exercisable only
by Optionee, and neither the Option, nor any right hereunder, shall be
transferable except by will or the laws of descent and distribu­tion.  The
Option may not be subject to execution or other similar process. 
Notwithstanding the foregoing, Optionee, upon written notice to the Company and
in accordance with procedures established by the Company with respect thereto,
may transfer all or any portion of the Option, without consideration, to (a)
Optionee’s spouse or lineal descendants (“Family Members”), (b) a trust for the
exclusive benefit of Family Members, (c) a charitable remainder trust of which
Option and/or Family Members are the exclusive beneficiaries (other than the
charitable beneficiary), or (d) a partnership or limited liability company in
which Optionee and/or Family Members are the sole partners or members, as
applicable.  Subsequent transfers of the Option by the transferee are
prohibited.  Upon any such transfer of the Option, Optionee shall remain liable
for all federal, state and local taxes required by law to be withheld with
respect to any exercise of the Option.  If Optionee does not remit to the
Company an amount sufficient to pay all such taxes, the Company may withhold
from the Options, upon exercise by the transferee, shares of Common Stock having
a Fair Market Value, at the close of business on the date the Company receives
notice of exercise, equal to all federal, state and local taxes required by law
to be withheld with respect to the exercise of the Option.  In the event of any
attempt by Optionee to alienate, assign, pledge, hypothecate or otherwise
dispose of the Option or any of Optionee’s rights hereunder, except as provided
herein, or in the event of any levy or any attachment, execution or similar
process upon the rights or interest hereby conferred, the Company­ may terminate
the Option by notice to Optionee and it shall thereupon become null and void.

6.                                      Exercise of Option Upon Ceasing to be an
Employee.

(a)           If Optionee’s status as an Employee (as that term is defined in
Section 2.1(b) of the Plan), consultant or advisor terminates prior to the
Termination Date for any reason other than death, Disability (as that term is
defined in Section 2.1(i) of the Plan), Retirement (as that term is defined in
Section 2.1(ac) of the Plan), or Cause (as that term is defined in Section
2.1(c) of the Plan), Optionee may at any time within a period of sixty (60) days
after termination of such status exer­cise the Option to the extent the Option
is exercisable by Optionee on the date Optionee’s status as an Employee,
consultant or advisor terminates.

(b)           If Optionee’s status as an Employee, consultant or advisor is
terminated for Cause, the Option shall terminate immediately­.

(c)           In Optionee ceases to be an Employee, consultant or advisor of the
Compa­ny due to death or Disability, Opt­ionee’s personal representative or the
person or persons to whom Optionee’s rights under the Option shall pass by will
or by application of the laws of descent and distribution in the event of death,
or Optionee, in the event of Disability, may, at any time within a period of one
year after Optionee’s death or Disability, as the case may be, exercise the
Option in full (the Option becoming fully vested upon such death or Disability).

2


--------------------------------------------------------------------------------


(d)           If Optionee ceases to be an Employee due to Retire­ment, Optionee
may, at any time within a period of one year after Optionee’s Retirement,
exercise the Option to the extent the Option was exercisable by Optionee on the
date of Optionee’s Retirement.

(e)           Notwithstanding anything contained in this Section 6, in no event
may the Option be exercised after the Termination Date.

7.             Adjustment to Option Shares.  In the event of any change in the
corporate structure of the Company affecting the Common Stock, the number of
Option Shares shall be subject to adjustment as provided in Section 4.3 of the
Plan.

8.             Merger, Consolidation, Etc.

(a)           In the event the Company merges or consolidates with another
corporation, or all or substan­tially all of the Company’s capital stock or
assets are acquired by another corpo­ration, and the surviving or acquir­ing
corporation issues shares of its stock to the Company’s stock­holders in
connection with the merger, consolida­tion or acquisition, upon the exercise of
the Option, the Optionee shall, at no additional cost (other than the Option
Price), be entitled to receive, in lieu of the number of shares of Common Stock
to which the Option is then exercisable, the number and class of shares of stock
or other securities to which the Optionee would have been entitled pursuant to
the terms of the merger, consolidation or acquisition if immediately prior
thereto the Optionee had been the holder of record of the number of shares of
Common Stock equal to the number of shares of Common Stock as to which the
Option shall then be exercisable.

(b)           In the event that the Company merges or consoli­dates with another
corporation, or all or substantially all of the Company’s capital stock or
assets are acquired by another corporation, and the surviving or acquiring
corporation does not issue shares of its stock to the Company’s shareholders in
connection with the merger, con­solidation or acquisition, then, notwithstanding
any other provi­sion hereof to the contrary, the Option may not be exercised
after the effective date of the merger, consolida­tion or acquisi­tion.

9.             Option Agreement Does Not Grant Employment Rights.  Neither the
granting of the Option, nor the exercise thereof, shall be construed as granting
to Optionee any right to continue as an employee of the Company.  The Company
expressly reserves the right to terminate, whether by dismissal, discharge,
retire­ment or otherwise, Optionee’s employment with it at any time, with or
without cause, except as may otherwise be expressly provided in any written
employment agreement between the Company and Optionee.

10.          Change in Control.  Notwithstanding the provisions of Section 3,
upon a Change in Control (as that term is defined in Section 2.1(d) of the
Plan), Optionee shall have the right to exercise the Option in full as to all
Option Shares.

11.          Miscellaneous.

(a)           Neither Optionee, nor any person entitled to exercise Optionee’s
rights in the event of Optionee’s death, shall have any of the rights of a
stockholder with respect to the shares of Common Stock subject to the Option,
except to the extent that certificate(s) for such shares shall have been issued
upon the exercise of the Option as provided herein.

(b)           The Option shall terminate and become null and void and of no
effect after the Termination Date.

3


--------------------------------------------------------------------------------


(c)           This Option Agreement, and the Option herein granted Optionee, is
and shall be in all respects subject to the terms and conditions of the Plan, a
description of which Optionee acknowledges receiving prior to the execution
hereof.

(d)           The captions and section headings used herein are for convenience
only, shall not be deemed part of this Option Agreement and shall not in any way
restrict or modify the context and substance of any section or paragraph hereof.

(e)           This Option Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflicts of laws rules.

* * *

4


--------------------------------------------------------------------------------